Citation Nr: 1015763	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-03 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as due to herbicide exposure, or as secondary to diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2008 rating decision in which the RO, inter alia, 
denied the petition to reopen a claim for service connection 
for hypertension.  In June 2008, the Veteran filed a notice 
of disagreement (NOD).  In the January 2009 statement of the 
case (SOC), the RO readjudicated the claim for service 
connection for hypertension on a different theory of 
entitlement and continued the denial of the claim.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in September 2009.

In May 2009, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing is of record.

For the reason expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC. VA will notify the appellant when further 
action, on his part, is required.


REMAND

In his VA form 9 submitted in January 2009, the Veteran 
requested a hearing before a member of the Board (Veterans 
Law Judge) at his local RO (Travel Board hearing).  In 
February 2009, the Veteran requested an RO hearing, and, as 
indicated, this hearing was held in May 2009.  Subsequently, 
in September 2009, the Veteran reiterated that he wanted a 
Travel Board hearing. 

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for a 
Travel Board hearing in accordance with 
his request.  The RO should notify the 
Veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2009).  After the hearing, the 
claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

